Title: To Benjamin Franklin from John Curwen, 23 October 1783
From: Curwen, John
To: Franklin, Benjamin


          
            Honourd Sir—
            Little Broughton Octr. 23d. 1783—
          
          You may truely be surprized at the Receipt of a Letter from a Stranger (a Person in a remote Corner in England, a

Country with which you have been at War) & one who is not ambitious of aspiring above the humble Rank of a Ploughman. I have often of late had a great Desire to write to you, & as often suppress’d it, for when I compared my own Insignificancy with your justly admired Abilities, & exalted Station I thought I shou’d be deemed a Fool & a Madman. But, Sir, Your well known Humanity, & liberal Sentiments, & the Want of Satisfactory Information which I cou’d wish to obtain relative to America have at last induced me to take up the Resolution of Queen Esther, & shou’d I like her obtain my Request I wou’d esteem it the greatest Favour ever conferred upon me. I have always been an Advocate for equal & universal Liberty, consequently one of that Rebellious Crue who wish’d well to the Americans in the late noble Strugle, that Contest being ended through the Blessing of Providence, & to your imortal Honour. I wish for Nothing more ardently than to become a Citizen amongst you. But the late Accounts from America relative to the Treatment of the Loyalists (though I’m not surprised at that) that the English indiscriminately will suffer the same Fate, & that there is Nothing but Anarchy & Confusion amongst the Americans themselves furnish my Friends with fresh Arguments to disuade me from going; what better Treatment, say they, do you expet, how will they know you were a Friend to them &c. &c. As I look upon these Accounts to be greatly exaggerated, if at all true, they have made very little Impression upon me, but when a good Oppinion is once entertained, it is possible one may be a little Partial, & shou’d I dispose of my small landed Property here (wch. before the War wou’d have

sold for £2000) & emigrate to America with my Wife & Family (we have been married six Years) & there meet with the dismal Reception which is painted out to us, the mortification wou’d be inexpressible.— If Hond. Sir, from the great national Concerns in which you are engaged, you cou’d spare a few Moments, & condesend to give me the necessary Information for so great an undertaking (for I thought of going next Spring & shou’d be preparing for it) & inform me how Land sells &c.— If the Accts. prove favourable, it wou’d have a great tendency to reconcile my Wife (whose Timourousness is one Reason for my presuming to trouble you in this manner) confer the greatest Obligation upon me, & perhaps the only & best Return I may ever be able to make, shall be my fervent Prayers for your present & future Wellfare.
          I am Hond. Sir Your most obedient & hble. Servt.
          
            John Curwen
          
          
            P.S. Please, direct to me at Little Broughton near Cockermouth Cumberland.— Many of my Neighbours tell me if I send them a good Acct. of America after I get there, they’ll follow me.
          
         
          Notation: Curwen Oct 23. 1783—
        